DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-23 are submitted for examination.
Claims 21-23 are new.
The rejections of claims 1-8, 10-15 and 17-20 under 35 U.S.C. 102 or 103 are withdrawn based on Applicants arguments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,728,043. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application represent a slight broadening of the subject matter of the claims of the ‘043 Patent, and on that basis, the claims of the ‘043 Patent anticipate the claims of the instant application. 
claim 1, the ‘043 Patent discloses a system comprising (Claim 1: A system comprising):
at least one processor (Claim 1: at least one processor); and 
memory coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor, performs a method comprising (Claim 1: and memory coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor, performs a method comprising): 
receiving a notification associated with the execution of a process on a device (Claim 1; receiving a notification associated with a process); 
identifying privilege information associated with the process (Claim 1: identifying a security token associated with the process);
periodically evaluating one or more attributes of the privilege information (Claim 1: evaluating a current state of the security token at one or more checkpoints); and 
determining that the one or more attributes of the privilege information has been modified from a previous state of the one or more attributes (Clam 1: determining that the current state of the security token has been modified); and 
upon determining that the one or more attributes of the privilege information has been modified from a previous state of the one or more attributes, performing one or more corrective actions relating to the execution of the process on the device (Claim 1: . 
As to claim 2, the ‘043 Patent discloses the system of claim 1, the method further comprising registering to receive the notification from an operating system of the system (Claim 2: identical).
As to claim 3, the ‘043 Patent discloses the system of claim 1, wherein the notification is indicative of at least one of: a creation of a process, a creation of a thread, a DLL loading event and system registry activity (Claim 3: identical).
As to claim 4, the ‘043 Patent discloses the system of claim 1, wherein identifying the privilege information comprises at least one of: parsing the notification, accessing a security token data store, and accessing a token issuing authority (Claim 4: identical).
As to claim 5, the ‘043 Patent discloses the system of claim 1, wherein the privilege information is associated with a security context describing a set of credentials for the process (Claim 5: identical).
As to claim 6, the ‘043 Patent discloses the system of claim 1, wherein identifying the privilege information comprises identifying an initial state of a security token associated with the privilege information (Claim 6: The system of claim 1, wherein identifying the security token comprises identifying an initial state of the security token).
As to claim 7, the ‘043 Patent discloses the system of claim 6, wherein identifying the initial state of the security token comprises at least one of: determining an The system of claim 6, wherein identifying the initial state of the security token comprises at least one of: determining an address of the security token, determining a privilege level of the security token, determining an integrity level of the security token, or determining a current execution environment executing the process). 
As to claim 8, the ‘043 Patent discloses the system of claim 1, wherein evaluating one or more attributes of the privilege information comprises comparing a current state of the one or more attributes to the previous state of the one or more attributes (Clam 8: The system of claim 6, wherein evaluating the current state of the security token comprises comparing the current state of the security token to the initial state of the security token). 
As to claim 9, the ‘043 Patent discloses the system of claim 8, wherein determining that the one or more attributes of the privilege information has been modified from a previous state comprises identifying a privilege escalation exploit (Claim 1: wherein determining that the current state of the security token has been modified comprises identifying a privilege escalation exploit).  
claim 10, the ‘043 Patent discloses the system of claim 1, wherein the one or more corrective actions comprise at least one of: displaying warnings indicating the current state of the privilege information has been modified, deleting the privilege information, replacing the privilege information with a previous version of the privilege information, and terminating the process (Claim 9: The system of claim 1, wherein the one or more actions comprise at least one of: displaying warnings indicating the current state of the security token has been modified, deleting the security token, replacing the security token with a previous version of the security token, or terminating the process).
	Claims 11-17 recite a method commensurate in scope to the system of claims 1-10 and are thus rejected under a substantially similar rational in view of claims 10-17.  
Claims 18-20 recite a medium commensurate in scope to the system of claims 1-10 and are thus rejected under a substantially similar rational in view of claims 1-9 and 18.   

Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432